ORDER
PER CURIAM.
Jerald Lee Webb (‘Webb”) appeals from the judgment of the trial court following a jury trial in which he was convicted of two counts of first-degree statutory rape, one count of second-degree statutory rape, and two counts of second-degree statutory sodomy, Webb asserts ten points on appeal. Webb’s claims of error include instructional error, variances between the indictment and jury instructions, improper admission of evidence, and the sufficiency of the evidence to support his convictions. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err in its judgment. An extended opinion would have no jurisprudential purpose. We have, however, provided a *856memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).